           Case 1:20-cv-00706-DLC Document 307
                                           304 Filed 11/10/20
                                                     11/09/20 Page 1 of 2

    NEW YORK                                                                                          SHANGHAI
     LONDON                                                                                           ATLANTA
    SINGAPORE                                                                                        BALTIMORE
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                            WILMINGTON
     CHICAGO                                                                                           MIAMI
  WASHINGTON, DC                             CHRISTOPHER H. CASEY                                    BOCA RATON
  SAN FRANCISCO                            DIRECT DIAL: +1 215 979 1155                              PITTSBURGH
  SILICON VALLEY                          PERSONAL FAX: +1 215 689 2194                               NEWARK
    SAN DIEGO                            E-MAIL: CHCasey@duanemorris.com                             LAS VEGAS
   LOS ANGELES                                                                                       CHERRY HILL
     TAIWAN                                                                                          LAKE TAHOE
                                                www.duanemorris.com
     BOSTON                                                                                           MYANMAR
     HOUSTON
      AUSTIN




November 9, 2020

VIA ECF

The Honorable Denise L. Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

         Re:       FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., Case No. 1:20-cv-706 (DLC)

Dear Judge Cote:

On behalf of Martin Shkreli, I hereby respectfully request permission to file under seal portions of
Mr. Shkreli’s letter in response to plaintiffs’ letter motion seeking access to Mr. Shkreli’s attorney-
client communications. Pursuant to the Court’s September 17, 2020 Order (ECF No. 261), I
respectfully provide the Court with the reason for the requested redactions in Mr. Shkreli’s
response letter. The requested redactions contain information pertaining to a private asset of a
Vyera subsidiary and a related dispute that is not public, as well as confidential information related
to Phoenixus’s share valuation and Mr. Shkreli’s efforts to satisfy the forfeiture judgment in his
criminal case, which are not public. Each of the requested redactions contains confidential
commercial and business information relating to Phoenixus and Vyera that is competitively and
commercially sensitive, has not been released into the public domain, and if it were released into
the public domain, would likely cause significant competitive or commercial harm to Phoenixus,
Vyera and Mr. Shkreli. The Court has already granted Plaintiffs’ motion to seal this very same
information. See ECF No. 303. The sealing of this information is necessary to preserve the higher
values of protecting confidential information of Mr. Shkreli, Phoenixus and Vyera, and thus,
sealing the portions of the response letter is narrowly tailored to achieve the aim of preserving such
higher values.

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronically filing under seal, Mr. Shkreli will publicly file the response letter
with the redactions, and on a separate docket entry, Mr. Shkreli will file under seal the unredacted
response letter.
                             Granted.
                             11.10.2020



D UANE M ORRIS LLP
30 SOUTH 17TH STREET   PHILADELPHIA, PA 19103-4196                          PHONE: +1 215 979 1000   FAX: +1 215 979 1020
        Case 1:20-cv-00706-DLC Document 307
                                        304 Filed 11/10/20
                                                  11/09/20 Page 2 of 2



The Honorable Denise L. Cote
November 9, 2020
Page 2

                                         Respectfully submitted,

                                         /s/ Christopher H. Casey__
                                         Christopher H. Casey

CHC
